                                          Case 3:17-cv-00851-TSH Document 185 Filed 08/03/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN E. ABDO, et al.,                               Case No. 17-cv-00851-TSH
                                   8                    Plaintiffs,
                                                                                             ORDER DENYING MOTION FOR
                                   9              v.                                         LEAVE TO FILE MOTION FOR
                                                                                             RECONSIDERATION
                                  10     MICHAEL FITZSIMMONS, et al.,
                                                                                             Abdo Dkt. No. 178,
                                  11                    Defendants.
                                                                                             Rising Tide Dkt No. 179
                                  12     RISING TIDE I, LLC, et al.,
Northern District of California
 United States District Court




                                                                                             Case No. 17-cv-01232-TSH
                                  13                    Plaintiffs,
                                  14              v.
                                  15     MICHAEL FITZSIMMONS, et al.,
                                  16                    Defendants.
                                  17

                                  18          On July 6, 2020, having reviewed the Parties’ competing proposals regarding the timing
                                  19   and scope of summary judgment briefing, the Court entered an Order Setting Summary Judgment
                                  20   Briefing Schedule and Referring Parties for a Settlement Conference (the “Briefing Order”). ECF
                                  21   No. 173 (Abdo)/169 (Rising Tide). The Court limited memoranda of law in support of motions
                                  22   for summary judgment to 50 pages per side, with all moving Defendants filing one combined brief
                                  23   and all moving Plaintiffs filing one combined brief. The Court limited memoranda of law in
                                  24   opposition to motions for summary judgment to 50 pages per side and replies in support of
                                  25   motions to 30 pages per side. The Court additionally ordered that, if Plaintiffs and Defendants are
                                  26   unable to agree on a joint statement of facts, all moving Defendants collectively and all moving
                                  27   Plaintiffs collectively should file a single statement of facts, controverting statement facts, and
                                  28   reply statement of facts.
                                          Case 3:17-cv-00851-TSH Document 185 Filed 08/03/20 Page 2 of 3




                                   1          Defendant James C. Peters moves for leave to file a motion for reconsideration (the

                                   2   “Motion”) of the Court’s Briefing Order. ECF No. 178-1. Peters asserts as grounds for his

                                   3   Motion that he is uniquely situated among the Defendants because he was “not around when the

                                   4   vast majority of alleged violations and underlying events occurred.” Mot. at 2. He argues that

                                   5   therefore his set of facts are so different from the other Defendants that he “should be allowed to

                                   6   present his own case for summary judgment via his own motion focused on his unique set of facts,

                                   7   making the legal and factual arguments that are in his best interest.” Mot. at 2. He argues that he

                                   8   will be prejudiced if forced to file a pleading along with the other Defendants. He also points out

                                   9   that actual conflicts of interest exist between the Defendants, and that the firm originally

                                  10   representing all Defendants has advised them to retain separate counsel and that most Defendants

                                  11   have done so. He asks that he be allowed to file a separate brief consistent with the Local Rules’

                                  12   page limitations.
Northern District of California
 United States District Court




                                  13          The Court will deny Peters’ motion. As Peters points out, the sole remaining claim against

                                  14   him is an alleged violation of the third clause of California Corporate Code § 25504. That clause

                                  15   imposes liability on every director or officer of a corporation who aids in fraudulently selling

                                  16   securities within California unless the director lacks “knowledge of or reasonable grounds to

                                  17   believe in the existence of the facts by reason of which the liability is alleged to exist.” Cal. Corp.

                                  18   Code § 25504. Peters intends to assert an affirmative defense and “show[] that he lacked

                                  19   ‘knowledge of or reasonable grounds to believe’ during his 11th hour tenure at Delivery Agent.”

                                  20   Mot. at 3-4. Whether Peters can successfully raise that defense and show that he lacked the

                                  21   requisite knowledge essentially comes down to a question of fact and presumably requires no

                                  22   extensive legal argument—Peters was either there and knew or wasn’t and didn’t. Peters himself

                                  23   agrees that it “takes little space to state” the conclusion that he “had no reason to know of the facts

                                  24   giving rise to the alleged liability.” Reaching that conclusion will come down to facts, and

                                  25   Defendants are not limited in the number of material facts that they can assert in their statement of

                                  26   facts, controverting statement, or reply statement. Nor did the Court impose a limit on the amount

                                  27   of evidence the parties may submit and cite to in their statements of facts. Lastly, even though

                                  28   Peters may be in a unique position vis-à-vis the other Defendants, Defendants are obligated by the
                                                                                          2
                                         Case 3:17-cv-00851-TSH Document 185 Filed 08/03/20 Page 3 of 3




                                   1   Court’s orders to prepare their memoranda cooperatively. Accordingly, Peters’ Motion is

                                   2   DENIED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 3, 2020

                                   5
                                                                                                 THOMAS S. HIXSON
                                   6                                                             United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
